Citation Nr: 0828671	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  99-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an increased rating for right carpal 
tunnel syndrome, evaluated as 30 percent disabling effective 
April 14, 1998.

2.  Whether the November 2005 reduction in rating for right 
carpal tunnel syndrome, status post carpal tunnel release, 
from 30 percent to 10 percent effective February 1, 2006, was 
proper.

3.  Entitlement to an increased rating for right elbow 
epicondylitis and tendonitis, currently evaluated as 10 
percent disabling effective April 14, 1998.

4.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling 
effective April 14, 1998.

5.  Entitlement to an increased rating for left elbow 
epicondylitis and tendonitis, currently evaluated as 0 
percent disabling effective April 14, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied an April 1998 
claim for an increased rating for left wrist lateral 
epicondylitis; right wrist epicondylitis; trigger finger left 
thumb; trigger finger right thumb residuals of surgery; 
trigger left long finger; trigger finger right long finger; 
left elbow tendonitis; and right elbow tendonitis.  

In a rating decision dated in July 2002 issued by the 
Nashville, Tennessee RO, the veteran's service-connected 
right long trigger finger, right trigger thumb, and right 
thumb post operative residuals disabilities were combined and 
recharacterized as symptoms of right carpal tunnel syndrome.  
In addition, his service-connected left long trigger finger 
and left trigger thumb disabilities were combined and 
recharacterized as symptoms of left carpal tunnel syndrome; 
his service-connected left epicondylitis and left tendinitis 
disabilities were combined and recharacterized as 
epicondylitis and tendinitis of the left elbow; and his 
service-connected right epicondylitis and tendinitis 
disabilities were combined and recharacterized as 
epicondylitis and tendinitis of the right elbow.  A rating of 
30 percent was then assigned for the veteran's service-
connected right carpal tunnel syndrome effective April 14, 
1998; a rating of 10 percent, each, was assigned for the 
veteran's service-connected left carpal tunnel syndrome and 
his right epicondylitis and tendinitis disabilities effective 
April 14, 1998; and a noncompensable evaluation (0 percent) 
was assigned for the veteran's service-connected left 
epicondylitis and tendinitis disability effective April 14, 
1998.

In November 2003 the matter was remanded by the Board for 
additional development, including the acquisition of 
compensation and pension (C&P) examinations.

In April 2006 the veteran appeared and testified before a 
member of the Board in Washington, D.C.  The transcript of 
that hearing is of record.  In May 2006 the Board remanded 
the case for further development.

In a letter dated in March 2008 the Board advised the veteran 
that the Veterans Law Judge that conducted his April 2006 
hearing was no longer employed by the Board.  The letter 
advised the veteran that another hearing would be provided if 
he so desired.  The letter also instructed the veteran to 
notify VA within 30 days as to whether he desired a new Board 
hearing or whether he preferred to have his case decided on 
the evidence of record.  Although more than 60 days has 
lapsed, no response has been received to the Board's March 
2008 letter.  It is therefore presumed that the veteran does 
not want another hearing.  

The Board notes that during his April 2006 hearing the 
veteran averred that he was not working and requested that he 
be considered for total disability based on individual 
unemployability (TDIU).  This claim has not been adjudicated 
and is, accordingly, referred back to the RO for appropriate 
action.

The record also contains medical evidence of left ulnar 
neuropathy; however, it is unclear whether this disorder 
was incurred during active military service or is linked 
to a service-connected disability.  The issue of service 
connection for left ulnar neuropathy is accordingly 
referred back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right elbow epicondylitis/tendonitis 
disability has not been productive of flexion to less than 
100 degrees during the appeal period.

2.  The November 2005 rating decision, which reduced the 
rating for the veteran's service-connected right carpal 
tunnel syndrome from 30 percent to 10 percent, was made 
without consideration of pertinent law and regulations.

3.  The veteran's right carpal tunnel syndrome is manifested 
by tingling, numbness, weakness, limitation of pronation and 
very poor grip strength; and these symptoms are contemplated 
in the currently assigned rating criteria.

4.  The veteran has not been shown to have limitation of 
motion of the left elbow to 110 degrees.  

5.  The veteran's left carpal tunnel syndrome has been 
productive of at most moderate incomplete paralysis 
throughout the appeal period; and these symptoms are 
contemplated in the currently assigned rating criteria.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
limitation of flexion manifestations of a right elbow 
epicondylitis and tendonitis disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5024-5206 (2007).

2.  The November 2005 rating decision which reduced the 
rating for the veteran's service-connected right hand/wrist 
carpal tunnel syndrome from 30 percent to 10 percent is void 
ab initio.  38 C.F.R. §§ 3.105, 3.344 (2007).

3.  The criteria for a rating in excess of 30 percent for a 
right hand/wrist carpal tunnel syndrome disability are not 
met during any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2007).

4.  The criteria for a compensable rating for the 
manifestations of a service-connected left elbow 
epicondylitis and tendonitis disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5205-5206 (2007).

5.  The criteria for a rating of 20 percent, but not higher, 
for a left hand/wrist carpal tunnel syndrome disability are 
met for the entire period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating, right elbow epicondylitis and 
tendonitis

In April 1998 the veteran filed a claim for an increased 
rating for right elbow symptomatology, which was denied, and 
which the veteran appealed.  In a rating decision dated in 
July 2002 the rating for his service-connected right elbow 
disability was increased from 0 percent to 10 percent 
effective April 1, 1998, under the limitation of flexion 
provisions of Diagnostic Code 5024-5206.  The veteran 
maintains that a higher rating is warranted.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
However, the Court has held that it is possible to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Under the provisions of Diagnostic Code 5205, a 40 percent 
rating for the major elbow and a 30 percent rating for the 
minor elbow is warranted for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, a 50 percent 
rating for the major elbow and a 40 percent rating for the 
minor elbow is warranted for intermediate ankylosis of the 
elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees, and a 60 percent rating for the major 
elbow and 50 percent rating for the minor elbow is warranted 
for unfavorable ankylosis of the elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation. 38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees;  a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees;  a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the 
arc, and a 30 percent rating is warranted for loss of 
pronation motion beyond the middle of the arc.  See 38 C.F.R. 
§§ 4.71, Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.  

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Physical examination by a private examination in October 1998 
found flexion of 125 degrees, supination of 75 degrees, and 
pronation of 90 degrees.  Strength testing against resistance 
was 4/5.  The veteran was tender around the lateral malleoli, 
but reported no pain in the lateral elbow area during grip 
strength testing.  X-rays of the elbows were normal.  
According to the physician there was "no objective evidence 
of lateral epicondylitis."

VA treatment records dated in May and private treatment 
records dated in August 1999 show complaints of right elbow 
pain.  Range of motion in May 1999 was normal.  There was 
also no swelling, crepitus, deformity, erythema, or sensory 
loss.  Elbow flexion test in August 1999 was negative for 
reproduction of symptoms.  The veteran was noted to be right 
hand dominant.  

In October 1999 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of pain which, according to the examiner, 
"resembles reflex sympathetic dystrophy in the right hand."  
He also complained of sharp pain in the right hand that 
radiated upward, toward the elbow, which he described as 
"lightning like."  

Physical examination found pain and tenderness over the ulnar 
groove on the right hand side.  Indeed, the examiner remarked 
that the veteran grimaced in pain and withdrew his elbow upon 
deep palpation, complaining that this caused pain which 
radiated from the elbow down through the ulnar nerve to his 
fingers.  Pain over the olecranon prominence of the right 
elbow was also noted.  Muscle strength testing was limited by 
elbow pain.  Peripheral nerves examination found neuritis.  
According to the neurological examiner, the veteran "has 
neuritis which resembles reflex sympathetic dystrophy on the 
right hand side."  Diagnoses included bilateral 
epicondylitis, right greater than left; bilateral carpal 
tunnel syndrome, right greater than left; and tendonitis with 
a suggestion of reflex sympathetic dystrophy in the right 
hand.  According to the examiner, "this causes [the veteran] 
to have significant upper extremity pain that interferes with 
all of his activities of daily living and it is significantly 
disabling in terms of current and future possible 
employment."

VA treatment records dated in November 2004 advise of right 
forearm supination and pronation of 80 degrees each.  C&P 
examination done in October 2004 also found supination and 
pronation of the right forearm of 80 degrees each.

Electromyogram/nerve conduction velocity studies done in July 
2005 of the right forearm yielded normal findings.  Tinel's 
sign was negative at the medial elbow.  Range of motion 
testing done in August 2005 found full flexion and extension 
of the right upper extremity.  Right upper extremity 
pronation and supination and ulnar/radial deviation were also 
within normal limits.  

In October 2007 the veteran was accorded another C&P 
examination.  He presented for the examination in a 
wheelchair.  During the examination he complained of 
"throbbing pain" in both elbows, but denied any swelling.  
Although he was not wearing any device at the time of the 
examination, he reported that he wore elbow splints.  

Physical examination found the right elbow to be non-tender 
to palpation.  The examiner also noted that the elbow was not 
swollen.  Right elbow flexion was 0 to 130 degrees with 
complaints of pain throughout the forearm.  Right forearm 
pronation was 0 to 55 degrees with complaints of tingling and 
numbness into the hand starting at 60 degrees.  Supination 
was 0 to 85 degrees.  Although tendonitis was not found, the 
examiner did issue a diagnosis of "right ulnar neuropathy at 
elbow."

From the outset the Board notes that the record contains no 
evidence of any ankylosis, fracture, or flail joint of the 
right elbow, so evaluation under the provisions of Diagnostic 
Codes 5205 and 5209 is not warranted.  There is also no 
competent medical evidence of any malunion or nonunion of the 
radius or ulna, so evaluation of the veteran's right elbow 
disability under the provisions of Diagnostic Codes 5210-5212 
is likewise not warranted.  

The veteran is currently evaluated as 10 percent disabled 
pursuant to Diagnostic Codes 5024-5206.  Diagnostic Code 5024 
pertains to disability resulting from tenosynovitis and 
provides that the rating will be on limitation of affected 
parts as degenerative arthritis.  The RO in the July 2002 
rating decision assigned the 10 percent rating based on 
limitation of flexion to 100 degrees.  During the duration of 
the claim period under review, flexion has not been shown to 
be limited to less than 100 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206.  Accordingly, a rating in excess of 10 
percent is not warranted under the applicable criteria.  

It is noted that the veteran is rated under Diagnostic Code 
8615 for his carpal tunnel syndrome and that code 
contemplates symptomatology in the same anatomical region as 
DCs 5213, 5214, 5215, and 5309 - the wrist and hand.  
Diagnostic Code 8615 specifically contemplates symptomatology 
similar to that contemplated by these Diagnostic Codes; for 
example, symptoms affecting functioning such as movement in 
the wrist and hand.  As the symptomatology considered in a 
rating for paralysis of the median nerve overlaps with the 
symptomatology considered in a rating for orthopedic 
limitation of the wrist or hand, in the same anatomical 
region, to combine these ratings would constitute pyramiding 
and should not allowed.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, a 
separate rating for limitation of pronation under Diagnostic 
Code 5213 cannot be assigned.  

Reasonable doubt has not been considered since the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) has been considered; 
however, the record contains no evidence that the veteran's 
service-connected right elbow epicondylitis/tendonitis 
disability has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation.  There is also no evidence of 
frequent periods of hospitalization due to the veteran's 
right elbow disability.  Accordingly, the Board finds that 
referral to the Director of VA's Compensation and Pension 
Service is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

II. Rating reduction, right carpal tunnel syndrome 

In a rating decision dated in October 1982 the veteran was 
granted service connection for, inter alia, right long 
trigger finger, right trigger thumb, and right thumb post 
operative residuals with an evaluation of 0 percent, each, 
effective July 20, 1982.  In correspondence dated in April 
1998 the veteran requested an increased rating for his 
service-connected right long trigger finger, right trigger 
thumb, and right thumb post operative residuals disabilities.  
In a rating decision dated in January 1999 the RO denied the 
veteran's request for increased ratings for his service-
connected right long trigger finger, right trigger thumb, and 
right thumb post operative residuals disabilities, which the 
veteran appealed.

In a rating decision dated in July 2002 the veteran's 
service-connected right long trigger finger, right trigger 
thumb, and right thumb post operative residuals were combined 
as symptoms of right carpal tunnel syndrome.  A rating of 30 
percent was then granted for right hand/wrist carpal tunnel 
syndrome effective April 14, 1998.  

In a subsequent rating decision dated in September 2005 the 
RO proposed to reduce the rating for the veteran's service-
connected right carpal tunnel disability from 30 percent to 
10 percent.  This rating decision was followed by a letter, 
also dated in September 2005, again advising the veteran of 
the proposed rating reduction for the veteran's right 
hand/wrist carpal tunnel syndrome from 30 percent to 10 
percent.  The letter also notified the veteran of his right 
to present evidence against the proposed reduction within 60 
days, and his right to request a personal hearing.  In 
November 2005 the RO issued a rating decision decreasing the 
rating for the veteran's right carpal tunnel syndrome from 30 
percent to 10 percent effective February 1, 2006.  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 C.F.R. § 3.344.  Prior to reducing a veteran's disability 
rating, VA is required to comply with several general VA 
regulations applicable to all rating- reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  See 38 C.F.R. § 3.105(e) 
(2007).

In the instant case, the provisions of 38 C.F.R. § 3.344(a) 
and (b) are applicable as the rating was in effect for 
greater than five years.  However, the evidence upon which 
the reduction was based was less full and complete than that 
on which payments were authorized and the examiners did not 
review the entire history of the condition.  See 38 C.F.R. § 
3.344(a) (2007).  Although the RO advises that VA medical 
records dating from October 2001 to September 2005 were 
considered in its decision to reduce the veteran's rating for 
his service-connected right carpal tunnel syndrome from 30 
percent to 10 percent, review of the record shows that the 
July 2002 decision that increased the rating from 0 percent 
to 30 percent was based on VA treatment records and C&P 
examination.  VA outpatient consult reports dated in July and 
August 2005, upon which the RO based the reduction, did not 
reflect review of the entire history of the condition.  
Moreover, the evidence did not show that it was reasonably 
certain that the improvement would be maintained under the 
ordinary conditions of life.  Accordingly, the November 2005 
reduction was contrary to the provisions of 38 C.F.R. § 
3.344(a).

The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  See Gerick v. West, 12 Vet. App. 288, 292 (1999) and 
cases cited therein.  Therefore, since the RO did not comply 
with 38 C.F.R. § 3.344(a), the reduction of the veteran's 
evaluation for right hand/wrist carpal tunnel syndrome from 
30 percent to 10 percent is set aside, and the 30 percent 
rating is restored.



III.  Increased rating, right wrist carpal tunnel syndrome

In addition to the foregoing, the veteran seeks an increased 
rating for his right wrist disability, currently evaluated as 
30 percent under the provisions of Diagnostic Code 8615.

VA treatment records dated in March 1998 advise of a chronic 
hand tremor.  October 1998 physical examination by a private 
physician found right wrist extension of 30 degrees, flexion 
of 60 degrees, ulnar deviation of 25 degrees, and radial 
deviation of 25 degrees.  There was normal sense of touch in 
all digits of the hand, and full range of motion of the 
fingers.  There was no swelling, discoloration, or 
tenderness, and x-rays of the left hand and wrist were 
normal.  The physician also noted that there was no 
triggering of the thumbs or fingers.  Radial abduction was 60 
degrees, and adduction was 3 centimeters.  According to the 
physician, there was no "objective evidence of significant 
impairment." 

VA medical records dating from January to October 1999 
document complaints of right wrist pain.  Treatment notes 
dated in April 1999 document complaints of "severe pain."  
Concurrent examination found minimal tenderness and no 
swelling.  Tinel's testing done by a private treating 
physician in August 1999 elicited some dysesthesias going up 
into the distal third of the volar aspect of the forearms but 
not really into the fingers.  Phalen's test also provoked 
some discomfort going up into the distal third of the volar 
aspect of the forearm.  June 1999 EMG (electromyogram) found 
"decreased nerve conduction velocity,"  but x-ray of the 
wrist was normal.  VA progress notes dated October 4, 1999, 
inform of left hand grasp strength of 25 pounds.  

As stated before, the veteran was accorded a C&P examination 
in October 1999.  During the examination he complained of 
pain radiating upward toward the elbow.  He said that these 
pains were sharp, and described them as "lightning like."  
He reported that his hand and fingers were numb, particularly 
at night, and said that he had no strength in his hand.  He 
described marked limitation of range of motion of his hand 
and fingers, and informed of extensive difficulty eating 
(because he was unable to grasp a knife or fork); difficulty 
brushing his teeth; and difficulty with buttons and zippers.  
He added that he was embarrassed when eating because he 
frequently dropped his utensils.  The examiner noted that he 
wore a wrist brace.

Physical examination found effusion present on the right hand 
side and tenderness over the thumb, and the right palmar 
surface of the wrist was tender to palpation.  Neurological 
portion of the examination found neuritis "which resembles 
reflex sympathetic dystrophy on the right hand side."  
Tinel's sign was positive, but sensation and vibratory sense 
were intact.  Metacarpals were normal and palmar creases were 
intact, but the veteran was unable to fully flex the distal 
portions of his digits into the palmar surface due to wrist 
pain and strain.  The examiner added that while the veteran 
was able to repose the thumb with the index finger and 
dorsiflex his wrist, grip strength was limited to 4/5.  In 
2000 he underwent a right carpal tunnel release.

C&P examination done in October 2004 found visible tremor of 
the right hand, but there was no locking of the digits, and 
no triggering of the thumb.  Grip strength using a 
dynamometer was 24 on the right.  At the wrist there was 70 
degrees of flexion; 30 degrees of extension; 35 degrees of 
radial and of ulnar deviation.  There was a transverse 1 
centimeter scar distal to the wrist crease; a positive 
Tinel's sign distal to this surgical scar; and decreased 
sensation at the tip of the right long finger.  According to 
the examiner, range of motion was quite good, but there was 
stiffness and an apparent lack of dexterity.

In July 2005 the veteran underwent further neurological 
testing by VA.  Tinel's sign was positive, but sensation to 
pinprick and light touch was grossly intact, and reflexes 
were symmetric.  Diagnosis was "no electrophysiologic 
evidence of right median neuropathy at wrist (carpal tunnel 
syndrome) currently.  Patient with history of right carpal 
tunnel release surgery in 2000."  Physical examination of 
the right wrist in August 2005 found 40 degrees flexion and 
50 degrees of extension, full range of motion of the fingers, 
and grip strength of 88 pounds.  The right hand was noted to 
be tremulous and painful.

In October 2007 the veteran was accorded another C&P 
examination.  During the examination he complained of pain in 
his right hand, and said that he had difficulty holding and 
grabbing things.  He was unable to touch his thumb to any 
finger by 3 centimeters and "unable to touch any finger of 
thumb to palm of the hand on the right."  The examiner noted 
that the right hand was held in a semiflexed position but 
could be passively straightened out.

Physical examination found tingling and numbness in the right 
hand and weakness in the right hand on the 4th and 5th digits.  
Grip and grasp strength were also noted to be "very poor," 
and there was decreased sensation to light touch and pinprick 
throughout the hand and into two thirds of the forearm.  
According to the examiner, on a scale of 1 to 5 the veteran's 
"grips and grasps would be a "1."  Right wrist 
dorsiflexion was 0 to 45 degrees, with pain starting at 35 
degrees.  The examiner added that there was "NO pathology to 
render Carpal tunnel syndrome of right wrist."

An evaluation of 50 percent is warranted for the dominant 
hand (and 40 percent for the nondominant hand) under 
Diagnostic Code 8615 if there is severe incomplete paralysis.  
A 70 percent rating for the dominant hand (or 60 percent for 
the nondominant hand) is warranted for complete paralysis 
manifested by the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of the middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm, flexion of wrist weakened; pain with 
trophic disturbances.  

A rating in excess of 30 percent for the neurologic 
manifestations of the veteran's right wrist carpal tunnel 
syndrome is not warranted in this case for any period of time 
covered by this appeal.  See 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8615.  There is no evidence in this case of 
severe incomplete paralysis or complete paralysis as a result 
of the service-connected disability, therefore, a higher 
rating is not warranted.  The Board has carefully considered 
the veteran's subjective complaints of lightning like pain, 
tingling, and numbness, and objective findings of tremors, 
limitation of pronation, weakness, and poor grips and grasps 
since circa 1999.  During the period of time covered by this 
appeal the evidence showed that the veteran had flexion 
limited to at most 60 degrees, limited pronation, normal 
sense of touch in all the digits (except for one notation of 
decreased sensation at the tip of the right long finger), 
stiffness, full range of motion of the fingers, grip strength 
of 4/5, effusion and tenderness.  The veteran has complained 
of severe pain, numbness, and lack of strength.  Taking into 
account all the evidence of record including the veteran's 
complaints and the objective findings, the Board finds that 
severe incomplete paralysis is not approximated as the 
veteran has full range of motion of the fingers, and only 
some limitation of pronation, minimal limitation of flexion, 
hardly any objective evidence of loss of sensation, and some 
stiffness, tenderness and effusion.  

Reasonable doubt has been considered, but the record does not 
contain an approximate balance of negative and positive 
evidence on the merits for a finding in the veteran's favor.  
38 C.F.R. § 3.102.  

In accordance with 38 C.F.R. § 3.321(b)(1) the Board has 
considered whether referral for consideration of an extra-
schedular rating is needed, but, evidence of frequent 
hospitalizations due to the veteran's right wrist disability 
is not shown, and the October 2007 C&P examiner avers that 
the veteran's unemployment is not due to his carpal tunnel 
syndrome.  The Board thus finds there is no evidence that the 
veteran's right wrist disability is not adequately 
compensated by the assigned schedular rating.  Referral to 
the Director of VA's Compensation and Pension Service is thus 
not warranted.

IV.  Increased rating, left elbow epicondylitis and 
tendonitis

The veteran's April 1998 claim also included a request for a 
compensable rating for left elbow symptomatology, which was 
denied.  The veteran has appealed.

Physical examination by a private examination in October 1998 
found flexion of 130 degrees, supination 85 degrees, and 
pronation of 90 degrees.  Strength testing against resistance 
was 3/5.  The veteran was tender around the lateral malleoli 
and he reported pain in the lateral malleolus during resisted 
wrist flexion and extension.  X-rays of the elbows were 
normal.  No pain was reported in the lateral elbow area 
during grip strength testing with a dynamometer.  According 
to the physician there was no "objective evidence of lateral 
epicondylitis."

Private treatment records dated in August 1999 documented 
complaints of left forearm pain.  Elbow flexion test was 
negative for reproduction of symptoms.  

In October 1999 the veteran was accorded a C&P examination.  
During the examination he complained of pain in the left hand 
that radiates upward, toward the elbow, and described it as 
"lightning like."  Physical examination found tenderness 
over the ulnar groove of the left elbow, but no bony 
tenderness on the left.  Muscle strength testing was limited 
by elbow pain.  Diagnosis was epicondylitis and tendonitis.

C&P examination done in October 2004 found supination and 
pronation of 70 degrees each.  VA treatment records dated in 
October and November 2004 also inform of left forearm 
supination and pronation of 70 degrees each.

Electromyogram/nerve conduction velocity studies done in July 
2005 of the left forearm yielded findings suggestive of mild 
left medial neuropathy at the wrist (carpal tunnel syndrome).  
Physical examination in July 2005 found tenderness to 
palpation of the left lateral epicondyle area and tenderness 
with resistive left wrist extension in the left lateral elbow 
area.  During the examination the veteran complained of 
dropping things from his hand and of chronic left elbow area 
pain, but Tinel's sign was negative at the medial elbow.  
Range of motion testing done in August 2005 found left upper 
extremity pronation and supination, as well as ulnar/radial 
deviation, within normal limits.  Extension was -25, limited 
by pain.  

In October 2007 the veteran was accorded another C&P 
examination.  During the examination he complained of 
"throbbing pain" in the left elbow, but denied any 
swelling.  Although he was not wearing any device at the time 
of his examination, he reported that he wore elbow splints.

Physical examination found the left elbow non-tender to 
palpation.  The examiner also noted that the elbow was not 
swollen.  Left forearm flexion was 0 to 145 degrees.  
Pronation was 0 to 70 degrees with complaints of tingling and 
numbness into the hand starting at 60 degrees.  Supination 
was 0 to 85 degrees.  

The record contains no evidence of any ankylosis, fracture, 
or flail joint of the left elbow, so evaluation under the 
provisions of Diagnostic Codes 5205 and 5209 is not 
warranted.  There is also no competent medical evidence of 
any malunion or nonunion of the radius or ulna, so evaluation 
of the veteran's left elbow disability under the provisions 
of Diagnostic Codes 5210-5212 is likewise not warranted.  
Moreover, extension at or below 0 and flexion throughout the 
appeal period of at least 130, without evidence of painful 
motion, is noncompensable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206-5207; see also 38 C.F.R. § 4.71, Plate I.  

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board must 
take into consideration painful motion (see DeLuca, 8 Vet. 
App. 202, 206), however, in this case there is no indication 
that the veteran has additional loss of motion due to pain.  

Moreover, the Board notes that the veteran's left wrist 
carpal tunnel syndrome is service-connected as a separate 
disability (discussed below).  Consequently, a separate 
rating for any left hand neurologic symptomatology of a left 
forearm disability would be duplicative and is thus 
prohibited.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App. 259; Fanning v. Brown, 4 Vet. App. 225.  The 
veteran is rated under Diagnostic Code 8615 for his carpal 
tunnel syndrome and that code contemplates symptomatology in 
the same anatomical region as DCs 5213, 5214, 5215, and 5309 
- the wrist and hand.  As the symptomatology considered in a 
rating for paralysis of the median nerve overlaps with the 
symptomatology considered in a rating for orthopedic 
limitation of the wrist or hand, in the same anatomical 
region, to combine these ratings would constitute pyramiding 
and should not allowed. See 38 C.F.R. § 4.14; Esteban at 261-
62 (1994).  Accordingly, a separate rating for limitation of 
pronation under Diagnostic Code 5213 cannot be assigned.  

Reasonable doubt has been considered but the record does not 
contain an approximate balance of negative and positive 
evidence on the merits for a finding in the veteran's favor.  
38 C.F.R. § 3.102.  

Referral to the Director of VA's Compensation and Pension 
Service is not warranted for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted since there is no objective evidence that the 
veteran's service-connected left elbow 
epicondylitis/tendonitis disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, and no 
evidence of frequent periods of hospitalization due to the 
veteran's left elbow disability.  

V.  Increased rating, left wrist carpal tunnel syndrome

The veteran also seeks an increased rating for his left 
wrist/hand symptomatology, currently evaluated as 10 percent 
under the provisions of Diagnostic Code 8615.

VA treatment records dated in March 1998 advise of a chronic 
hand tremor.  During an October 1998 examination by a private 
physician the veteran said that it was hard for him to button 
or zip his garments, but said that he was able to dress 
himself.  He added that he did not like to eat out because he 
was self conscious about his shaking.  He said that his 
thumbs occasionally triggered and locked in the morning.  He 
also complained that his long fingers hurt, but said that 
they did not trigger and lock.  He reported no pain or 
tingling at rest.  

October 1998 physical examination found left wrist extension 
of 45 degrees, flexion of 75 degrees, ulnar deviation of 35 
degrees, and radial deviation of 20 degrees.  There was 
normal sense of touch in all digits of the hand, and full 
range of motion of the fingers.  There was no swelling, 
discoloration, or tenderness, and x-rays of the left hand and 
wrist were normal.  The physician also noted that there was 
no triggering of the thumbs or fingers during the 
examination.  Radial abduction was 60 degrees, and adduction 
was 3.5 centimeters.  According to the physician, there was 
no "objective evidence of significant impairment" of the 
left hand.

VA treatment notes dating from January to October 1999 
document complaints of right wrist pain and left wrist and 
hand pain.  Treatment notes dated in April 1999 advise of 
positive Tinel's sign over the median nerve in the wrist and 
forearm.  Tinel's testing done by a private treating 
physician in August 1999 elicited some dysesthesias going up 
into the distal third of the volar aspect of the forearms but 
not really into the fingers.  Phalen's test also provoked 
some discomfort going up into the distal third of the volar 
aspect of the forearm.  X-ray of the wrist was normal.  VA 
progress notes dated in October 4, 1999, inform of left hand 
grasp strength of 30 pounds.  

As stated before, the veteran was accorded a C&P examination 
in October 1999.  During the examination he complained of 
pain in the left hand radiating upward toward the elbow.  He 
said that these pains were sharp, and described them as 
"lightning like."  He reported that his hands and fingers 
were numb, particularly at night, and said that he had no 
strength in his hand.  He reported marked limitation of range 
of motion of his hand and fingers, and informed of extensive 
difficulty eating (because he was unable to grasp a knife or 
fork); difficulty brushing his teeth; and difficulty with 
buttons and zippers.  He added that he was embarrassed when 
eating because he frequently dropped his utensils.  The 
examiner noted that the veteran wore a wrist brace.

Physical examination found tenderness over the thumb, but no 
effusion, erythema, or edema.  Tinel's sign was negative, and 
sensation and vibratory sense were intact.  Metacarpals were 
normal and palmar creases were intact, but the veteran was 
unable to fully flex the distal portions of his digits into 
the palmar surface due to wrist pain and strain.  The 
examiner added that while the veteran was able to repose the 
thumb with the index finger and dorsiflex his wrist, grip 
strength was limited to 4/5.

C&P examination done in October 2004 found visible tremor of 
the left hand, but there was no locking of the digits, and no 
triggering of the thumb.  At the wrist there was 50 degrees 
of flexion; 35 degrees of extension; 30 degrees of radial 
deviation; and 40 degrees of ulnar deviation.  Left hand was 
able to make a full fist.  Thumb interphalangeal flexion was 
90 degrees.  Sensation was intact except for the dorsum of 
the first web space.  According to the examiner, range of 
motion was quite good, but there was stiffness and an 
apparent lack of dexterity.

Tinel's sign in July 2005 was positive at the left wrist, but 
sensation to pinprick and light touch was grossly intact, and 
reflexes were symmetric.  Impression was of "mild left 
median neuropathy at wrist (carpal tunnel syndrome)."

In October 2007 the veteran was accorded another C&P 
examination.  During the examination he complained of pain in 
his left hand, and said that he had difficulty holding and 
grabbing things.  

Physical examination found tingling and numbness in the left 
hand and a positive Tinel's sign from the left wrist.  Grip 
and grasp strength were also noted to be "very poor," and 
there was decreased sensation to light touch and pinprick 
throughout the hand and into two thirds of the forearm.  Left 
wrist dorsiflexion was 0 to 45 degrees, with pain starting at 
35 degrees.  Although the veteran was able to touch his thumb 
to ring and little finger, he was unable to touch his thumb 
to index or middle finger by 3 centimeters.  Diagnosis was 
carpal tunnel syndrome of the left wrist.

The Board has carefully considered the veteran's subjective 
complaints and objective findings of left hand tremor; 
recurrent positive Tinel's sign; dyesthesia; "very poor" 
grip and grasp strength; and left median neuropathy; and, 
circa October 2007, decreased sensation to light touch and 
pinprick throughout the hand and into the forearm.  While 
July 2005 evidence informs of at most mild neuropathy, the 
symptomatology as a whole indicates that the disability more 
nearly approximates the criteria for a 20 percent disability 
rating for the entire duration of the time period covered by 
this appeal.  See 38 C.F.R. §§ 4.123, 4.124.  Medical 
evidence throughout that period of time showed grip strength 
of either 3/5 or 4/5 and grip and grasp strength that was 
described as very poor in October 2007, decreased sensation, 
numbness, tingling, limitation of pronation, limitation of 
extension of 35 to 45 degrees (normal is 70 degrees), flexion 
of 45 to 75 degrees (normal is 80 degrees), ulnar deviation 
of 35 to 40 degrees (normal is 45 degrees), and radial 
deviation of 20 to 30 degrees (normal is 20 degrees)  Plate 
I, 38 C.F.R. § 4.71.  The veteran was also unable to fully 
flex the distal portions of his digits into the palmar 
surface due to wrist pain and strain.  The veteran has 
complained of pain, that it was difficult to dress himself, 
numbness of the fingers and hand and no strength in the hand.  
Taking into account the veteran's subjective complaints and 
the objective medical evidence described above which shows 
the veteran has poor grip strength and loss of almost half 
his range of motion on flexion, the symptomatology more 
nearly approximates the criteria for moderate incomplete 
paralysis.  However, as all reasonable doubt has been 
accorded to the veteran in determining that the evidence 
shows his symptoms more nearly approximate a 20 percent 
disability evaluation, a higher rating is not warranted.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent have not been met for any period of 
time covered by this appeal.  See 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8615.  

Reasonable doubt has been considered and accorded.  38 C.F.R. 
§ 3.102.  

In accordance with 38 C.F.R. § 3.321(b)(1) the Board has 
considered whether referral for consideration of an extra-
schedular rating is needed, but, evidence of frequent 
hospitalizations due to the veteran's right hand/wrist 
disability has not been shown, nor does the record show the 
right hand/wrist disability is not adequately compensated by 
the assigned schedular rating.  Referral to the Director of 
VA's Compensation and Pension Service is thus not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A post-remand letter from the RO dated in June 2006 did not 
satisfy the information to be provided pursuant to the 
Court's ruling in Vazquez; however, the Board notes that the 
veteran's disabilities were evaluated, at the time of the 
veteran's claims for increased ratings, under Diagnostic 
Codes that provided for a higher rating upon evidence of a 
noticeable worsening or increase in severity of the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  However, the 
veteran has specifically stated that higher ratings are 
warranted because of the severity of his symptoms, and has 
repeatedly described the impact of his disabilities upon his 
activities of daily living.  The Board further notes that he 
was provided with applicable rating criteria in supplemental 
statements of the case dated in July 2002 and September 2005, 
and has been accorded numerous C&P examinations with regards 
to his claims for increased ratings.  Based on the various 
exchanges between the veteran and VA with regard to his 
claims for increased ratings, the veteran is reasonably 
expected to understand the types of evidence that would 
support his claims for higher ratings.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  In 
addition, the veteran requested and was accorded a Board 
hearing; the transcript of which is of record.  He was also 
accorded C&P examinations in October 1999, October 2004, and 
October 2007; the reports of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Restoration of a 30 percent evaluation for right hand/wrist 
carpal tunnel syndrome effective April 14, 1998, is granted, 
subject to the rules and regulations governing the award of 
monetary benefits.

A rating in excess of 10 percent for right elbow 
epicondylitis and tendonitis manifested by limited flexion is 
denied.  

A compensable rating for left elbow epicondylitis and 
tendonitis disability is denied.

A rating of 20 percent, but no higher, is granted for left 
wrist carpal tunnel syndrome, for the entire period of time 
covered by this appeal, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 30 percent for right hand/wrist carpal 
tunnel syndrome disability is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


